United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2315
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Jonathan Borroum,                        *
                                         *         [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: December 1, 1999

                                Filed: December 8, 1999
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Jonathan Borroum pleaded guilty to conspiring to possess cocaine, marijuana,
and/or heroin with intent to distribute, in violation of 21 U.S.C. § 846. He objected to
the presentence report’s calculation of his criminal history category, arguing that his
resulting Guidelines imprisonment range should be 121-151 rather than 140-175
months. The district court1 overruled his objection, granted the government’s
substantial-assistance downward-departure motion, and sentenced Mr. Borroum to 66

      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
months imprisonment and 3 years supervised release. On appeal, Mr. Borroum renews
the argument that his criminal history category was miscalculated.

       Because the district court departed below the Guidelines range that Borroum
asserts he should have received, we agree with the government that any error in
overruling his objection to the presentence report was harmless. See United States v.
Coleman, 132 F.3d 440, 441 (8th Cir.) (per curiam), cert. denied, 118 S. Ct. 1821 and
119 S. Ct. 116 (1998).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-